Affirmed and Memorandum Opinion filed September 9, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00256-CR

                        MILTON WHITING, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1365102

                 MEMORANDUM                      OPINION


      After a jury trial, appellant was convicted of aggravated sexual assault of a
child, and sentenced by the trial court to sixty years’ confinement in the
Institutional Division of the Texas Department of Criminal Justice.

      Appellant is represented on appeal by retained counsel. Appellant’s brief
was originally due July 1, 2013, but no brief has been filed. This court twice abated
the appeal and directed the trial court to conduct hearings to determine the reason
for the failure to file a brief pursuant to Texas Rule of Appellate Procedure 38.8(b).
The trial court held both hearings, and each time appellant confirmed to the court
that he wished counsel to remain his attorney on appeal. At each hearing, counsel
advised the court that only minor portions of the brief needed to be completed and
he would file the brief within a matter of days. The trial court found appellant is
not indigent, and that he desires to have retained counsel represent him on appeal.

      On June 24, 2014, this court ordered counsel to file a brief on or before July
18, 2014. The court explained that if counsel did not timely file appellant’s brief as
ordered, the court would consider the appeal without briefs. See Tex. R. App. P.
38.8(b)(4). Still, no brief was filed.

      On the basis of the trial court’s findings, this court has considered the appeal
without briefs. See Tex. R. App. P. 38.8(b). We find no fundamental error.

      Accordingly, the judgment of the trial court is affirmed.



                                         PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2